DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on July 23, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claims 14-15 has been entered.
	Claims 1-9, 11-13 and 16-39 are pending in the instant application.


Allowable Subject Matter
Claims 1-9, 11-13 and 16-39 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to b1) a plurality of illuminants; which are present on or at a distance from the rear side of the transparent or translucent layer, or are partly or fully embedded in the transparent or translucent layer, at, or at a distance from the rear side of the transparent or translucent layer, wherein at least one illuminant is present substantially behind one of the apertures, in each case configured and designed to emit light in the direction of said aperture and through said aperture; c1) a transparent or translucent 
Regarding claims 2-9, 11-13, 16-31 and 35-39, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 32, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 32, and specifically comprising the limitation directed to b1) a plurality of illuminant inlets and/or holders, which are present on or at a distance from the rear side of the transparent or translucent layer, or are partly or fully embedded in the transparent or translucent layer, wherein at least one illuminant inlet and/or holder is present substantially behind or in one of the apertures; or 8Application No. 16/329,149 Reply to Office Action Dated February 3, 2021 a second embodiment, comprising: a2) a transparent or translucent layer with a display side and a rear side, containing at least one opaque or semitransparent layer on the rear side, containing a plurality of apertures; and b2) a plurality of illuminant inlets and/or holders, wherein the illuminant inlets and/or holders are present behind and/or partly or fully in the opaque or semitransparent layer and wherein in each case, at least one illuminant inlet and/or holder is arranged in an area of an aperture; or a third embodiment, comprising: a3) an opaque or semitransparent carrier plate with a rear side and an opposite display side containing a plurality of apertures; and b3) a plurality of illuminant inlets and/or holders on the rear side of the opaque or semitransparent carrier plate, wherein, in case of the first embodiment, or in case of the second embodiment, or in case of the third embodiment, at least one photovoltaic solar cell or at least one photovoltaic solar module: is present on or at the display side of the opaque or semitransparent layer or the opaque or semitransparent carrier plate, is contained in or forms the opaque or semitransparent layer, or is present on or connected to the rear side of the transparent or translucent layer or the opaque or semitransparent carrier plate, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 33, the claim is allowable for the reasons given in claim 33 because of their dependency status from claim 33.
Regarding claim 34, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 34, and specifically comprising the limitation directed to a transparent or translucent protective layer adjoining said transparent or translucent lamination ply, and e1) following the transparent or translucent protective layer of d1), at least one mounting element connected to the rear side of the transparent or translucent layer, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see pages 14 and 15, filed on July 23, 2021, with respect to Derda et al. have been fully considered and are persuasive.  The rejection of claims 1 and 32 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879